Citation Nr: 1338421	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-05 438 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by memory loss, claimed to have resulted from VA treatment received in November and December 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in January 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in March 2011 (and subsequently accepted by the RO as timely filed).  In February 2013, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran's representative that he was withdrawing his appeal in the matter of entitlement to service connection for depressive disorder; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for entitlement to service connection for depressive disorder; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2011, the Veteran filed a substantive appeal perfecting his appeal in the matter of entitlement to service connection for depressive disorder.  In February 2013, the Veteran submitted a statement indicating that he wished to withdraw the service connection claim on appeal pending before the Board.

As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration in the matter of entitlement to service connection for depressive disorder.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal regarding service connection for depressive disorder is dismissed.


REMAND

Regarding the benefits under 38 U.S.C.A. § 1151 for a disability manifested by memory loss, the Veteran underwent electroconvulsive therapy (ECT) in November and December 2007 at the Durham VA Medical Center; the record indicates that he underwent five to six ECT treatments in total.  He contends that he still experiences cognitive difficulties, including significant memory problems, due to the ECT treatment.  He cites to treatment records from December 2007 (when he reported memory difficulties and confusion since undergoing ECT), January 2008 (when he reported frustration at his short term and long term memory problems since undergoing ECT), and April 2008 (when he reported that he could not work due to memory problems caused by ECT).

Pursuant to the RO's request, the Veteran was afforded a VA records review and medical opinion in this matter in May 2009.  The reviewing physician opined that the Veteran's claim of memory impairment is not clinically established, noting that the Veteran reported memory problems in April 2008, more than four months after the cessation of ECT; the reviewing physician opined that it is difficult to draw a causal and proximate connection in this instance as memory problems associated with ECT are typically most severe during treatment and improve over time, not the other way around.  However, such opinion was inadequate for rating purposes, as the physician did not address the Veteran's complaints of memory problems noted in December 2007 and January 2007, shortly after undergoing ECT.  The reviewing physician also did not address the foreseeable long term effects of ECT or the Veteran's contentions that he was unable to give adequate informed consent for the treatment.  The Veteran has since submitted several medical journal articles regarding ECT and resulting memory difficulties.  Consequently, the opinion appears based on an incomplete record.  

Additionally, records of all VA treatment the Veteran may have received for the disability at issue are pertinent evidence, are constructively of record, and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim for compensation under 38 U.S.C.A. § 1151, and consideration of TDIU must be deferred pending resolution of that claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disability on appeal.

2.  When the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate psychiatrist (specifically, an expert in the field of ECT and its foreseeable long term residuals and/or consequences) to assess the propriety of his 2007 ECT treatment and his complaints of residual memory loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions responding to the following:  
     As a result of the VA treatment, does the Veteran have any additional disability that is due to VA fault, or to an event not reasonably foreseeable (not an expected consequence of the treatment)?  

The examiner should comment as to whether there is an indication of lack of skill, negligence, or other fault on the part of the VA in the care afforded to the Veteran in the course of the 2007 ECT treatment (and follow-up).  The examiner should also discuss the reason(s) for the Veteran's continuing memory loss and medical literature submitted by the Veteran.  The examiner should also offer an opinion as to the Veteran's capacity to give adequate informed consent for the treatment.

3.  The RO should review the record, ensure that the development sought is completed in its entirety, and then re-adjudicate the claims ( to include TDIU in light of the determination regarding the claim for compensation under 38 U.S.C.A. § 1151).  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.+

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


